Name: Commission Regulation (EC) No 1430/2000 of 30 June 2000 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade Agreement between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: international trade;  Europe;  EU finance;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32000R1430Commission Regulation (EC) No 1430/2000 of 30 June 2000 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade Agreement between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 161 , 01/07/2000 P. 0051 - 0052Commission Regulation (EC) No 1430/2000of 30 June 2000amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade Agreement between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional mesure, of certain agricultural concessions provided for in the Europe agreement with Estonia(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2305/95 of 29 September 1995 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part(2), as last amended by Regulation (EC) No 691/97(3), lays down rules for application in the pigmeat sector of the arrangements laid down in these Agreements. It should be amended in line with the provisions on pigmeat products adopted by Regulation (EC) No 1349/2000.(2) The utilisation of import quotas for pigmeat has been generally low in recent years and the relatively high security for import licences may be one discouraging factor in trade. In order to facilitate trade of pigmeat and to harmonise the levels of securities for import licences within the meat sectors it is necessary to review the level of security set in Regulation (EC) No 2305/95.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2305/95 is hereby amended as follows:1. Article 6 is replaced by the following:"Article 6A security of EUR 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1."2. Annex I(C) is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 155, 28.6.2000, p. 1.(2) OJ L 233, 30.9.1995, p. 45.(3) OJ L 102, 19.4.1997, p. 12.ANNEX"C. PRODUCTS ORIGINATING IN ESTONIAReduction of 100 % in Common Customs Tariff duty>TABLE>"